429 F.3d 651
Alan M. HERZBERG, Plaintiff-Appellant,v.State of INDIANA, James S. Vanderbeck, Judge, Jeffery W. Wible, et al., Defendants-Appellees.
No. 05-3626.
United States Court of Appeals, Seventh Circuit.
October 27, 2005.

Alan M. Herzberg, Metamora, IN, pro se.
Steve Carter, Office of the Attorney General, Indianapolis, IN, for Defendants-Appellees.
Before: Hon. MICHAEL S. KANNE, Hon. HANA DIAMOND ROVNER, Hon. TERENCE T. EVANS, Circuit Judges.


ORDER


1
On consideration of the papers filed in this appeal and review of the short record,


2
IT IS ORDERED that this appeal is DISMISSED for lack of jurisdiction.


3
Rule 4(a) of the Federal Rules of Appellate Procedure requires that a notice of appeal in a civil case be filed in the district court within 30 days of the entry of the judgment or order appealed. In this case judgment was entered on July 1, 2005, and the notice of appeal was filed on September 6, 2005, over one month late. The district court has not granted an extension of the appeal period, see Rule 4(a)(5), and this court is not empowered to do so, see Fed. R.App. P. 26(b). The motion to reconsider (filed on July 25, 2005) did not toll the time to appeal because the motion was not filed within 10 business days of entry of judgment.